Case 5:19-cv-01065-TAD-MLH Document 33 Filed 12/04/20 Page 1 of 1 PageID #: 113




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION

JENNIFER WALKER                                          CIVIL ACTION NO. 19-cv-1065

VERSUS                                                   JUDGE DOUGHTY

BROOKSHIRE GROCERY CO ET AL                              MAGISTRATE JUDGE HORNSBY


                                      ORDER OF DISMISSAL

            The Court having been advised by counsel for the parties that the above action has been

 settled,

            IT IS ORDERED that this action is hereby DISMISSED, without prejudice to the right,

 upon good cause shown within sixty (60) days of the signing of this Order, to reopen the action if

 settlement is not consummated. The Clerk is now requested to close this case.

            IT IS FURTHER ORDERED that within sixty (60) days of the signing of this Order, the

 parties shall file a Rule 41(a)(1)(A)(ii) stipulation of dismissal signed by all parties who have

 appeared in this action. Any motion that may be pending in this case is hereby DENIED AS

 MOOT.

            THUS DONE AND SIGNED at Monroe, Louisiana, this 4th day of December, 2020.




                                                                 Terry A. Doughty
                                                            United States District Judge
